Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 11 April 2022 was received.   Claims 9, 13, 17-19, and 21 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 9, 13-14, and 17-23 are withdrawn, because independent claims 9, 17, 18, and 19 have been amended.

The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 9, 13-14, and 17-23 are withdrawn, because independent claims 9, 17, 18, and 19 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Ogihara in view of Kim, Vinassa et al. and Tsenter on claims 9, 13-14, and 17-23 is withdrawn, because claims 9, 13, 17-19, and 21 were amended.
	
	
Claims 9, 13-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2016/0218544) in view of Kawamoto et al. (JP 2013-044701A, machine translation), Wei et al. (CN 104734295, machine translation; previously cited), Vinassa et al. (WO 2015/049300, using US 2016/0245876 for translation and citation), and Tsenter (US 5900718).
Regarding claims 9, 10 and ,17-21, Ogihara discloses a battery device comprising a lithium ion secondary battery [0022] having a positive electrode, a negative electrode, and an electrolyte [0023] housed in an exterior body (107, 108; Fig 1) for an electricity storage device supplying electric power to an electronic apparatus (electric vehicle and onboard systems) connected to the battery device [0078], a converter (electric drive system 30) for converting electric power supplied from the battery into a driving force of a vehicle; and a control device for performing information processing on vehicle control on the basis of information on the battery [0078-0080], provided with a charge control device (20) for controlling charge and discharge of the secondary battery [0079], but is silent towards the electrolyte containing solid inorganic particles; circuitry configured to calculate a value obtained by second-order differentiation of a charging current in constant-voltage charging with respect to a79SP363303WO00 charging electric quantity or time during charging, and control at least a part of a current in a constant-current charging current section of the lithium ion secondary battery such that at least the part of the current in the constant-current charging current section is lower than an initial setting of the lithium ion secondary battery, wherein at least part of the current is controlled during the charging when an environmental temperature immediately before start of the charging is T1, a change in a sign of the calculated value from positive to negative or from negative to positive is observed, an ambient temperature immediately before start of subsequent charging is T2 or lower and the whole or a part of a current in the constant-current charging current section is reduced to a value of 80% or less and 40% or more of the initial setting.
Kawamoto teaches a battery system in which a solid electrolyte secondary battery (Abstract) where the electrolyte including metal oxides, sulfides, and nitrides [0023-0024] benefit from the setting of voltage and current applied to the charging of the batteries [0017-0022] allows for the prevention of leakage of the battery, stop overcharging and enhance the durability of the battery.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the device of Ogihara to also include solid electrolyte particles because Kawamoto recognizes that batteries inclusive of solid electrolytes including metal oxides, sulfides, and nitrides benefit from setting of voltage and current applied to the charging of the battery cells.
Wei teaches a control method for constant-current constant-voltage charging of lithium storage batteries where the method includes work parameters such as voltage, current and temperature used to judge the state of the battery (Abstract) and setting the current threshold value based on the temperature interval value determined [0031-0033] for the benefit of extending the life of the battery pack [0035-0036].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set current thresholds for constant-current charging of a battery based on the measured temperature ranges in the battery of Ogihara because Wei recognizes that setting current thresholds when applying constant-current control methods for a battery allows for the benefit of extending the life of the battery pack. 
Vinassa teaches when a lithium battery is recharged, a deviation [0058] taking the form of an inflection (value obtained by differentiating a charge quantity by a second order differential) is observed during a charging of a charge current [0058-0059], the value calculated by second-order differentiation is observed in a period in which a charging current value in the constant-voltage charging attenuates from 100% at the time of start of the constant-voltage charging (first portion of curve having constant current charging) to 10% (phase of rapid decrease of the current going from 100% to less than 10%) (Fig 8) [0058] at a controlled temperature (25C; T1 or T2) in order to provide a determination of a state of health of the battery [0049].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a step of observing an inflection in the charge current in the charge control of device of Ogihara and Wei because Vinassa recognizes that such observations provide for the determination of a state of health of the battery.
Tsenter teaches a method of charging a rechargeable battery which includes the step of measuring an initial temperature (T1) of the battery, derive a temperature factor (variability in temperature) while measuring an open circuit voltage of the battery to indicate a need to adjust the charging current including calculations based on recognizing a transition point (change in sign) of a second order differential to indicate an onset of overcharge and switching over to a trickle charge (lower than an initial setting) (3:61-5:11).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply a method of measuring temperature and derive a temperature factor in measuring a circuit voltage and recognize a transition point based on a second order differential in the battery of Ogihara,  Wei,  and Vinassa because Tsenter recognize that such calculations mapped to a temperature factor provide the indications of an onset of an overcharge and allows for switching over to a trickle charge.
Tsenter also teaches the utilization of the rate of charge is dependent upon the amount of heat generated and adjusting the rate of charge so that heat consumed by the battery is near or equal to the heat produced by the battery (5:12-47) recognizing the rate of charge to be a result effective variable.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary and reduce the rate of charge (reduction of current in sections) based on the amount of heat generated by the battery of Ogihara, Wei and Vinassa because Tsenter recognizes the adjustment of the rate of charge as a result effective variable (6:20-32) to extend the life cycle of the battery. It has been held that discovering the optimum ranges for a result effective variable such as a rate of charge involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Vinassa discloses a constant-current charging [0020], pulse charging, or step charging for performing charging by stepwise changing a current value of80SP363303WO00 a constant current is performed until a battery voltage reaches a set voltage value (limit value), and the constant-voltage charging is performed after the battery voltage reaches the set voltage value [0021].  
Regarding claim 14, Ogihara discloses the battery device according to claim 9, wherein the electrolyte of the lithium ion secondary battery is an electrolytic solution [0082, 0086].
Regarding claim 22, Ogihara discloses the battery device according to claim 9, wherein the lithium ion secondary battery further includes a separator [0023].  
Regarding claim 23, Ogihara discloses the battery device according to claim 22, wherein the electrolyte is at least between the positive electrode and the separator or between the negative electrode and the separator [0023, 0065, 0066].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727